In the

 United States Court of Appeals
                For the Seventh Circuit

No. 09-1404

A RTHUR P ARRA , S R., et al.,
                                                 Plaintiffs-Appellants,
                                    v.

L ANGDON N EAL, et al.,
                                                Defendants-Appellees.


              Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
                No. 07 C 1506—John W. Darrah, Judge.



         A RGUED JUNE 5, 2009—D ECIDED JUNE 23, 2010




  Before M ANION, R OVNER, and T INDER, Circuit Judges.
  R OVNER, Circuit Judge. The plaintiffs, all registered
voters in the Chicago Municipal Consolidated Primary
Election on February 27, 2007, sued the Board of Election
Commissioners for the City of Chicago and its members
under 42 U.S.C. § 1983, claiming that the defendants
invalidated their votes in violation of their rights under
the Fourteenth Amendment. The district court granted
summary judgment for the defendants. We affirm the
judgment.
2                                               No. 09-1404

  At summary judgment, the plaintiffs filed an opposi-
tion to the defendants’ motion but did not bother to
respond to their statement of material facts. See N.D. ILL.
L. R. 56.1(a)(3), (b)(3). The district court thus accepted
the defendants’ statement of material facts as true. See id.
R. 56.1(b)(3)(c); Cracco v. Vitran Exp., Inc., 559 F.3d 625,
632 (7th Cir. 2009); Smith v. Lamz, 321 F.3d 680, 683 (7th
Cir. 2003). We do as well.
   In December 2006, Ambrosio Medrano, Daniel Solis,
and five others filed nomination papers with the Election
Board to be placed on the ballot for the February 27,
2007, primary election as candidates for alderman of
the 25th Ward in Chicago. One month later, three voters
filed objections to Medrano’s nomination papers on the
ground that Illinois law barred him from holding office
due to a prior felony conviction. See 65 ILCS 5/3.1-10-5(b).
The Election Board disagreed with the objections, how-
ever, and placed Medrano on the ballot as a candidate
for alderman. The Circuit Court of Cook County
affirmed the Board’s decision, but on February 23,
four days before the election, the Supreme Court of
Illinois overturned the judgment of the circuit court
and ordered the Board to reject Medrano’s nomination
papers and remove his name from the ballot. The state
supreme court further directed that, “if removal of
Mr. Medrano’s name from the ballot cannot be accom-
plished prior to election day, the Election Board shall
be required to disregard any votes cast for him in deter-
mining the winner of the election.” Delgado v. Bd. of
Election Comm’rs, 865 N.E.2d 183, 189 (Ill. 2007).
No. 09-1404                                              3

  The Election Board determined that it was incapable
of reprinting paper ballots and reprogramming touch-
screen voting machines to remove Medrano’s name
from the ballot for the thirty-one precincts in the 25th
Ward. The Board decided instead to post signs ex-
plaining in three languages that votes for Medrano
would not be counted. Those signs were placed at all
early voting sites immediately after the state supreme
court’s decision and at all voting sites on the day of the
primary election. On election day, officials also handed
individual notices to every voter in the 25th Ward, ex-
plaining that votes for Medrano would not be counted.
Despite these efforts eighty-eight votes were cast for
Medrano on election day. He also had received ninety
votes during the early and absentee voting period. The
Election Board disregarded all 178 votes for Medrano
and declared that Solis had won the election for
alderman with over 3,500 votes.
  One month after the election, the eight plaintiffs, who
had voted for Medrano, sued the Board and its members
alleging “intentional retroactive invalidation” of their
votes. Six of the eight plaintiffs voted in person on
election day, yet none of those six even alleged that
they cast their votes without knowing that Medrano had
been disqualified. The district court granted summary
judgment for the defendants on the ground that the
undisputed facts come nowhere close to what would
be necessary to establish a § 1983 claim for voting irregu-
larities.
 On appeal the plaintiffs renew their principal argu-
ment that the defendants violated their right to equal
4                                               No. 09-1404

protection by refusing to count their votes. We review
the grant of summary judgment de novo to determine
whether the record establishes that the defendants
were entitled to judgment as a matter of law. Gunville v.
Walker, 583 F.3d 979, 985 (7th Cir. 2009). When a plaintiff
invokes § 1983 in federal court to challenge the conduct
of a state or local election, the district court must
balance the protection of the right to vote enshrined
in the First and Fourteenth Amendments with the avoid-
ance of excessive entanglement of federal courts in state
and local matters. Dieckhoff v. Severson, 915 F.2d 1145,
1148 (7th Cir. 1990); Bodine v. Elkhart County Election Bd.,
788 F.2d 1270, 1271-72 (7th Cir. 1986). Accordingly, we
have held that election irregularities implicate § 1983
only when defendants have engaged in “ ‘willful conduct
which undermines the organic processes by which candi-
dates are elected.’ ” Kozuszek v. Brewer, 546 F.3d 485, 488
(7th Cir. 2008) (quoting Bodine, 788 F.2d at 1272); see also
Dieckhoff, 915 F.2d at 1148; Kasper v. Bd. of Election
Comm’rs, 814 F.2d 332, 343 (7th Cir. 1987). “Willful con-
duct” means, at a minimum, that the defendants acted
with the intent of subverting the electoral process or
impairing a citizen’s right to vote. See Kozuszek, 546 F.3d
at 488; Kasper, 814 F.2d at 343.
  In this case the plaintiffs do not even allege, let alone
offer proof of, any wrongdoing on the part of the defen-
dants. The Supreme Court of Illinois declared Medrano
ineligible for office just four days before election day
and recognized that removing his name from the ballot
might not be feasible given the short time frame.
After the Election Board determined that it would not
No. 09-1404                                                 5

be possible to reprint the paper ballots and reprogram
all touch-screen voting machines in four days, the deci-
sion was made to post at all voting sites in the 25th
Ward signs informing voters that votes cast for
Medrano would not be counted. Officials also handed
out notices to every voter in the 25th Ward on election
day. After all voting was completed, the Board complied
with the state supreme court’s order to disregard the
votes cast for Medrano by invalidating those 178 votes.
   The plaintiffs contend that invalidation of the Medrano
votes 1 was the “result of a series of calculated decisions”
by the Election Board. Those decisions, according to the
plaintiffs, included the initial rejection of the objections
to Medrano’s nomination papers (presumably to keep
his name on the ballot until it was too late to remove
it) and the refusal to postpone election day in the 25th
Ward. But the plaintiffs provide no support for this
contention. Neither the Board’s decision to disregard
the ninety votes that were cast for Medrano before the
state supreme court ruled, nor its decision to proceed
with the scheduled election in the 25th Ward evidence
an intent to interfere with the voting process. The plain-
tiffs cite to no authority for their assumption that the
Board had the legal authority to postpone election day
only in the 25th Ward, and it is frivolous for the plain-


1
  The plaintiffs also argue that the Election Board improperly
disregarded votes cast for a write-in candidate, Rollande
Girard. But there is no evidence in the record that Girard
actually received any write-in votes, and certainly none of
the plaintiffs voted for him.
6                                                 No. 09-1404

tiffs to imply that the Board was authorized—indeed,
compelled—to flout the command of the state supreme
court and count the votes cast for Medrano.
   The plaintiffs’ suit is meritless. They would like the
district court to either invalidate the election results or
order the Election Board to count all votes that it had
thrown out. But rather than contesting the election
results according to the procedure set forth under
Illinois law, 65 ILCS 5/3.1-25-55, the plaintiffs filed a
suit in federal court. We have held that state courts
have greater authority than federal courts to interpret
and apply state election laws. See Majors v. Abell, 317
F.3d 719, 723 (7th Cir. 2003). Here, the Supreme Court of
Illinois applied state law and directed the Board to reject
Medrano’s nomination papers and to disregard votes cast
for him. The plaintiffs provide no grounds for federal-
court interference with the state supreme court’s deci-
sion or the Board’s implementation of that decision.2
Therefore, the district court’s grant of summary judg-
ment for the defendants is A FFIRMED.


2
   Of course the Rooker-Feldman doctrine is not implicated
here, as this case does not involve an attempt by Medrano to
relitigate the issue of his eligibility, but rather involves an
independent federal claim made by different plaintiffs
which could not have been brought at the time of the original
litigation. See Brokaw v. Weaver, 305 F.3d 660, 664-65 (7th
Cir. 2002).



                            6-23-10